Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 9/10/21.  In the reply, the applicant amended claims 1-2, 9, 11-13, 16, 20, 24; canceled claims 3-5, 8, 15, 19, 21-23; added new claims 25-28.  Claims 1-2, 6, 9, 11-13, 16-17, 20, 24-28 are pending. 
3.	The 112(b) rejection of claim 16 is withdrawn due to applicant’s amendment.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 6, 11-12, 16-17, 20, 25, 27-28  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyman et al. (US 2014/0163515) (“Hyman”).
Hyman discloses: A device assembly and method for securing a catheter to the skin of a patient, the device comprising- a clamp 220 (Figs. 7, 11c) configured to be attached (via 100) to the skin of a patient directly adjacent to an insertion site of a catheter and to retain a catheter tube 300 therein in a fixed position with respect to the skin of the patient (Fig. 11c), a passive retainer (unlabeled retainer on top of 302 in Fig. 11c; 140 line management device in Fig. 1) configured to retain a catheter tube therein preventing movement of the catheter tube 300 in a lateral and transverse direction and attachable (302 Fig. 11c) on the skin of a patient distal to the insertion site, and spaced-apart from the clamp; wherein the clamp is separate from the passive retainer (see Fig. 11c), and wherein the passive retainer is configured to retain the catheter tube therein without preventing movement of the catheter tube in a longitudinal direction (functional language, as shown in Fig. 11c, catheter tube between the passive retainer and the clamp is still capable of movement as only the ends are set in a fixed position).
Hyman further comprising- a flexible planar body 100 on which the clamp is disposed; the flexible planar body includes a first flexible planar element and a second flexible planar body (Fig. 11a—two pieces of 108 separate).
the passive retainer includes one of an interference fit retainer, a friction fit retainer, a hook, a pin, a moulded living spring, a resilient channel, and wherein the passive retainer is T-shaped. (Fig. 11c)

At least one reinforcing finger 228 (Fig. 7) (208, Fig. 11a) disposed on the planar body, the clamp or the passive retainer.
Fig. 11c shows an additional passive retainer (on 302, the two retainers are adjacent to each other) (plurality of passive retainers—claim 19).
Claim 20 further claims: a method of attaching the clamp on the body of the patient 1mm to 40mm from the catheter insertion site (Fig. 11c); clamping a proximal end of the catheter with the clamp (Fig. 11c); attaching the passive retainer distal to the insertion site, and spaced apart from the clamp (Fig. 11c); and inserting a distal end of the catheter into the passive retainer (Fig. 11c).
Claim 25: The attachment surface of the flexible planar body elements comprises an adhesive 112 (adhesive pad shown as part of 108, Fig. 4c,5b, 7, 11a) 
The passive retainer includes an opening at a top of the passive retainer for receiving the catheter tube into the passive retainer in a transverse direction (Fig. 11c).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 9, 13, 15, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hyman.
The invention as substantially claimed was disclosed in the embodiment of Figs. 7 and 11c; however, other embodiments of Hyman teach further elements of the catheter securement device.  
The embodiment of Figs. 14a-d teach an antimicrobial patch or pad configured for attachment to the body over the catheter insertion site and surrounding the catheter at the insertion [0099]. Also, this embodiment teaches a transparent cover (could be considered a bag) 1406 (Fig. 14d) surrounding the device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Hyman for an improved catheter securing device (Fig. 14a-d).  Further, according to claim 26, the antimicrobial agent impregnating or coating the .

Response to Arguments
11.	Applicant’s arguments with respect to the claims have been considered but are not persuasive as the claim amendments have been addressed in the rejection above, using Hyman.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783